       Case 4:14-cr-00005-DPM Document 485 Filed 01/13/21 Page 1 of 2



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION


UNITED STATES OF AMERICA                                       PLAINTIFF

v.                       No. 4:14-cr-5-DPM-8

JOHNNY KUSKE
Reg. No. 28599-009                                          DEFENDANT


                                 ORDER
     1. Kuske     moves for immediate release under 18 U.S.C.
§ 3582(c)(l)(A)(i) based on the ongoing COVID-19 pandemic and the
risk it presents to his health if he contracts the virus. Doc. 482. The first
and dispositive issue is exhaustion. 18 U.S.C. § 3582(c)(1)(A). Kuske
requested that the Warden of FCI Yazoo City release him to home
confinement early but hasn't received a response. Doc. 482 at 3. But
home confinement and compassionate release are different; and Kuske
acknowledges he hasn't requested that the Bureau of Prisons file a
compassionate release motion on his behalf or exhausted his
administrative rights to appeal a denial of that request.         28 C.F.R.
§§ 571.63 & 542.15.
      This Court has concluded that unless a warden fails to timely
respond to a compassionate release request, an inmate must fully
exhaust his administrative remedies before filing a motion in the
       Case 4:14-cr-00005-DPM Document 485 Filed 01/13/21 Page 2 of 2



district court. United States v. Cox, Doc. 197 in E.D. Ark. No. 4:98-cr-73-
DPM (8 September 2020).        Further, this exhaustion requirement is
jurisdictional and can't be waived. Ibid. Kuske' s motion, Doc. 482, is
therefore denied without prejudice for lack of jurisdiction.
     2. The Court directs the Clerk to send Kuske a copy of the Court's
Cox opinion with this Order.
     So Ordered.

                                                      v
                                  D .P. Marshall Jr.
                                  United States District Judge




                                    -2-
